EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terril Lewis on 2/21/22.

The application has been amended as follows: 
In claim 5, line 1, after “1,”, the following has been inserted
--further comprising a plurality of variable resistors, each of the variable resistors having a variable resistance,--.
In claim 5, line 2, “variable resistance” has been deleted and the following has been inserted
--one of the variable resistors--.
In claim 5, line 3, after “each”, --of the—has been inserted.  In line 3, “resistance” has been deleted and –resistors—has been inserted.

In claim 7, line 1, “circuit” has been deleted and –circuitry—has been inserted.  In line 3, “circuit” has been deleted and –circuitry—has been inserted. 



--further comprising a plurality of variable resistors, each of the variable resistors having a variable resistance,--.
In claim 14, line 2, “variable resistance” has been deleted and the following has been inserted
--one of the variable resistors--.
In claim 14, line 3, after “each”, --of the—has been inserted.  In line 3, “resistance” has been deleted and –resistors—has been inserted.

In claim 16, line 1, “circuit” has been deleted and –circuitry—has been inserted.  In line 3, “circuit” has been deleted and –circuitry—has been inserted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        2/21/22